--------------------------------------------------------------------------------

Exhibit 10.1
 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made effective as of January 1,
2011 (the “Effective Date”), by and between Beacon Federal, a federally
chartered savings association with its principal office in East Syracuse, New
York (the “Bank”) and Lisa Jones (“Executive”).
 
WHEREAS, Executive has been serving as Vice President, Principal Financial and
Accounting Officer of the Bank and the Executive currently has a Change in
Control Agreement with the Bank dated as of October 1, 2007 (as amended in
March, 2010) (the “Prior Agreement”); and
 
WHEREAS, the Bank wishes to change the Executive’s title, effective January 1,
2011, to “Senior Vice President, Chief Financial Officer,” and wishes to replace
the Prior Agreement with this Agreement, also effective January 1, 2011.
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
upon the terms and conditions hereinafter provided, the parties hereby agree
that the Prior Agreement is terminated and is replaced with this Agreement,
effective January 1, 2011, as set forth below:
 
1.             POSITION AND RESPONSIBILITIES.
 
During the term of this Agreement, Executive shall serve as Senior Vice
President and Chief Financial Officer of the Bank.  Executive shall be
responsible for the financial reporting and disclosure obligations of the Bank
and Beacon Federal Bancorp, Inc. (the “Company”), which owns 100% of the Bank,
as well as other duties assigned to the Executive.  Executive shall directly
report to the Chief Executive Officer.
 
2.             TERM AND DUTIES.
 
(a)           Two Year Contract; Annual Renewal. The term of Executive’s
employment under this Agreement shall commence as of the Effective Date and
shall continue thereafter for a period of two (2) years.  Commencing on the
first anniversary date of this Agreement (the “Anniversary Date”) and continuing
on each Anniversary Date thereafter, the term of this Agreement shall renew for
an additional year such that the remaining term of this Agreement is always two
(2) years, unless written notice of non-renewal (a “Non-Renewal Notice”) is
provided to Executive at least thirty (30) days and not more than sixty (60)
days prior to such Anniversary Date, in which case the term of this Agreement
shall become fixed and shall end three (3) years following such Anniversary
Date.  The Chief Executive Officer will conduct a performance evaluation and
review of Executive annually for purposes of determining whether to give notice
not to extend the term of this Agreement, and the results thereof shall be
included in the minutes of the next Board meeting.


(b)           Termination of Agreement.  Notwithstanding anything contained in
this Agreement to the contrary, either Executive or the Bank may terminate
Executive’s employment with the Bank at any time during the term of this
Agreement, subject to the terms and conditions of this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)      Continued Employment Following Expiration of Term.  Nothing in this
Agreement shall mandate or prohibit a continuation of Executive’s employment
following the expiration of the term of this Agreement, upon such terms and
conditions as the Bank and Executive may mutually agree.


(d)      Duties; Membership on Other Boards.  During the term of this Agreement,
except for periods of absence occasioned by illness, reasonable vacation
periods, and reasonable leaves of absence approved by the Board, Executive shall
devote substantially all of Executive’s business time, attention, skill, and
efforts to the faithful performance of Executive’s duties hereunder; provided,
however, that, with the prior approval of the Chief Executive
Officer,  Executive may serve, or continue to serve, on the boards of directors
of, and hold any other offices or positions in, business companies or business
organizations, which, in the Chief Executive Officer’s judgment, will not
present any conflict of interest with the Bank, or materially affect the
performance of Executive’s duties pursuant to this Agreement.  Executive shall
provide the Chief Executive Officer annually for his approval a list of
organizations for which the Executive acts as a director or officer.
 
3.             COMPENSATION, BENEFITS AND REIMBURSEMENT.
 
(a)  Base Salary.  In consideration of Executive’s performance of the duties set
forth in Section 2, the Bank shall provide Executive the compensation specified
in this Agreement.  The Bank shall pay Executive a salary of $180,000 per year
(“Base Salary”). The Base Salary shall be payable biweekly, or with such other
frequency as officers of the Bank are generally paid. During the term of this
Agreement, the Base Salary shall be reviewed at least annually by the Chief
Executive Officer, and the Bank may increase, but not decrease (except for a
decrease that is generally applicable to all employees) Executive’s Base Salary.
Any increase in Base Salary shall become “Base Salary” for purposes of this
Agreement.
 
(b)  Bonus and Incentive Compensation.  Executive shall be entitled to incentive
compensation and bonuses as provided in any plan or arrangement of the Bank in
which Executive is eligible to participate.  Nothing paid to Executive under any
such plan or arrangement will be deemed to be in lieu of other compensation to
which Executive is entitled under this Agreement.
 
(c)  Employee Benefits.  The Bank shall provide Executive with employee benefit
plans, arrangements and perquisites substantially equivalent to those in which
Executive was participating or from which Executive was deriving benefit
immediately prior to the commencement of the term of this Agreement, and the
Bank shall not, without Executive’s prior written consent, make any changes in
such plans, arrangements or perquisites that would adversely affect Executive’s
rights or benefits thereunder, except as to any changes that are applicable to
all participating employees or as reasonably or customarily available.  Without
limiting the generality of the foregoing provisions of this Section 3(c),
Executive will be entitled to participate in or receive benefits under any
employee benefit plans including, but not limited to, retirement plans,
supplemental retirement plans, pension plans, profit-sharing plans,
health-and-accident insurance plans, medical coverage or any other employee
benefit plan or arrangement made available by the Bank in the future to its
senior executives, including any stock benefit plans, subject to and on a basis
consistent with the terms, conditions and overall administration of such plans
and arrangements.
 
 
2

--------------------------------------------------------------------------------

 
 
(d)  Paid Time Off.  Executive shall be entitled to paid vacation time each year
during the term of this Agreement (measured on a fiscal or calendar year basis,
in accordance with the Bank’s usual practices), as well as sick leave, holidays
and other paid absences in accordance with the Bank’s policies and procedures
for senior executives.  Any unused paid time off during an annual period shall
be treated in accordance with the Bank’s personnel policies as in effect from
time to time.
 
(e)  Expense Reimbursements.  During the term of this Agreement, the Bank shall
pay Executive $650 per month for the full cost of the use of an automobile that
is mutually agreeable to the Bank and Executive.  During the term of this
Agreement, the Bank shall pay or reimburse Executive for all reasonable travel,
entertainment and other reasonable expenses incurred by Executive during the
course of performing Executive’s obligations under this Agreement, including,
without limitation, fees for memberships in such clubs and organizations as
Executive and the Chief Executive Officer shall mutually agree are necessary and
appropriate in connection with the performance of Executive’s duties under this
Agreement, upon presentation to the Bank of an itemized account of such expenses
in such form as the Bank may reasonably require.
 
4.             PAYMENTS TO EXECUTIVE UPON AN EVENT OF TERMINATION.
 
(a)  Upon the occurrence of an Event of Termination (as herein defined) during
the term of this Agreement, the provisions of this Section 4 shall apply;
provided, however, that benefits shall be provided either under Section 4 or
Section 5 (related to a Change in Control), but not both, such that to the
extent the Executive has received payments under one of those Sections, the
Executive shall not receive payments under the other of those Sections. As used
in this Agreement, an “Event of Termination’’ shall mean and include any one or
more of the following:
 
  (i)            the termination by the Bank of Executive’s full-time employment
hereunder for any reason other than a “Change in Control,” as defined in Section
5, a termination for death or “Disability,” as set forth in Section 6, a
termination upon “Retirement,” as defined in Section 7, or a termination for
“Cause,” as defined in Section 8; and
 
   (ii)           Executive’s resignation from the Bank’s employ upon any of the
following, unless consented to by Executive:
 
  (A)           failure to appoint Executive to the position set forth in
Section 1, or a material change in Executive’s function, duties, or
responsibilities, which change would cause Executive’s position to become one of
lesser responsibility, importance, or scope from the position and
responsibilities described in Section 1, to which Executive has not agreed in
writing (and any such material change shall be deemed a continuing breach of
this Agreement by the Bank);
 
  (B)           a relocation of Executive’s principal place of employment to a
location that is more than 50 miles from the location of the Bank’s principal
executive offices as of the date of this Agreement;
 
 
3

--------------------------------------------------------------------------------

 
 
  (C)           a material reduction in the benefits and perquisites, including
Base Salary, to Executive from those being provided as of the Effective Date
(except for any reduction that is part of a reduction in pay or benefits that is
generally applicable to officers or employees of the Bank);
 
  (D)           a liquidation or dissolution of the Bank; or
 
  (E)            a material breach of this Agreement by the Bank.
 
Upon the occurrence of any event described in clause (ii) above, Executive shall
have the right to elect to terminate employment under this Agreement by
resignation upon not less than 30 days prior written notice given within a
reasonable period of time (not to exceed, except in case of a continuing breach,
90 days) after the event giving rise to the right to elect, which termination by
Executive shall be an Event of Termination; provided, however, that the Bank
shall have at least 30 days to remedy the situation.  No payments or benefits
shall be due to Executive under this Agreement upon the termination of
Executive’s employment except as provided in Section 4 or 5.
 
(b)  Upon the occurrence of an Event of Termination, the Bank shall pay
Executive, or, in the event of Executive’s subsequent death, Executive’s
beneficiary or beneficiaries or estate, as the case may be, as severance pay or
liquidated damages, or both, a lump sum in cash equal to two times the sum of
(i) the highest annual rate of Base Salary paid to Executive at any time under
this Agreement, plus (ii) the highest bonus paid to Executive with respect to
the two completed fiscal years prior to the Event of Termination.  Such payments
shall not be reduced in the event Executive obtains other employment following
the Event of Termination. Notwithstanding the foregoing, in the event Executive
is a “Specified Employee” (as defined in Internal Revenue Code (“Code”) Section
409A), then, to the extent necessary to comply with Code Section 409A, no
payment shall be made to Executive prior to the first day of the seventh month
following the Event of Termination.
 
(c)  Upon the occurrence of an Event of Termination, the Bank shall provide at
the Bank’s expense, life insurance coverage and non-taxable medical and dental
coverage substantially comparable to the coverage maintained by the Bank for
Executive prior to the Event of Termination, except to the extent such coverage
may be changed in its application to all Bank employees.  Such coverage shall
cease twenty-four (24) months following the Event of Termination. The period for
group health care continuation coverage rights under COBRA shall not begin until
the expiration of such twenty-four (24) month period.
 
5.             CHANGE IN CONTROL.
 
(a)  Any payment made to Executive pursuant to this Section 5 is in lieu of any
payments that may otherwise be owed to Executive pursuant to Section 4, such
that Executive shall either receive payments pursuant to Section 4 or pursuant
to Section 5, but not pursuant to both Sections.
 


(b)  Except for payments that are subject to Code Section 409A, for purposes of
this Agreement, the term “Change in Control” shall mean, any of the following:
 
 
4

--------------------------------------------------------------------------------

 
 
   (i)            a change in control of a nature that would be required to be
reported in response to Item 5.01(a) of the current report on Form 8-K, as in
effect on the date hereof, pursuant to Section 13 or 15(d) of the Securities
Exchange Act of 1934, as amended (the “Exchange Act”); or
 
   (ii)           a change in control of the Bank within the meaning of the Home
Owners’ Loan Act, as amended (“HOLA”), and applicable rules and regulations
promulgated thereunder, as in effect at the time of the Change in Control; or
 
   (iii)           any of the following events, upon which a Change in Control
shall be deemed to have occurred:
 
  (A)           any “person” (as the term is used in Sections 13(d) and 14(d) of
the Exchange Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Exchange Act), directly or indirectly, of securities of the Bank or
the Bank’s holding company representing 25% or more of the combined voting power
of such outstanding securities, except for any securities purchased by any
employee stock ownership plan or trust established by the Bank; or
 
  (B)           individuals who constitute the Board on the Effective Date (the
“Incumbent Board”) cease for any reason to constitute at least a majority
thereof, provided that any person becoming a director subsequent to the
Effective Date whose election was approved by a vote of at least three-quarters
of the directors comprising the Incumbent Board, or whose nomination for
election by stockholders of the Bank or the Bank’s holding company was approved
by the same Nominating Committee serving under an Incumbent Board, shall be, for
purposes of this subsection (B), considered as though they were members of the
Incumbent Board; or
 
  (C)           a sale of all or substantially all the assets of the Bank or the
Bank’s holding company, or a plan of reorganization, merger, consolidation, or
similar transaction occurs in which the security holders of the Bank or the
Bank’s holding company immediately prior to the consummation of the transaction
do not own at least 50.1% of the securities of the surviving entity to be
outstanding upon consummation of the transaction; or
 
  (D)           a proxy statement is issued soliciting proxies from stockholders
of the Bank or the Bank’s holding company by someone other than the current
management of the Bank or the holding company of the Bank, seeking stockholder
approval of a plan of reorganization, merger or consolidation of the Bank or the
Bank’s holding company, or similar transaction with one or more corporations as
a result of which the outstanding shares of the class of securities then subject
to the plan are to be exchanged for or converted into cash or property or
securities not issued by the Bank or the Bank’s holding company; or
 
  (E)            a tender offer is made for 25% or more of the voting securities
of the Bank or the Bank’s holding company, and stockholders owning beneficially
or of record 25% or more of the outstanding securities of the Bank or the Bank’s
holding company have tendered or offered to sell their shares pursuant to such
tender offer and such tendered shares have been accepted by the tender offeror.
 
 
5

--------------------------------------------------------------------------------

 

 
(c)  With respect to any payments hereunder that are subject to Code Section
409A, “Change in Control” shall mean (i) a change in the ownership of the Bank
or the Bank’s holding company, (ii) a change in the effective control of the
Bank or the Bank’s holding company, or (iii) a change in the ownership of a
substantial portion of the assets of the Bank or the Bank’s holding company, as
described below:
 
   (i)            A change in ownership occurs on the date that any one person,
or more than one person acting as a group (as defined in Treasury Regulations
section 1.409A-3(i)(5)(v)(B)), acquires ownership of stock of the Bank or the
Bank’s holding company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Bank or the Bank’s holding company.
 
  (ii)            A change in the effective control of the Bank or the Bank’s
holding company occurs on the date that either (i) any one person, or more than
one person acting as a group (as defined in Treasury Regulations section
1.409A-3(i)(5)(vi)(B)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
ownership of stock of the Bank or the Bank’s holding company possessing 30% or
more of the total voting power of the stock of the Bank or the Bank’s holding
company, or (ii) a majority of the members of the Bank’s or the Bank’s holding
company’s board of directors is replaced during any 12-month period by directors
whose appointment or election is not endorsed by a majority of the members of
the Bank’s or the Bank’s holding company’s board of directors prior to the date
of the appointment or election, provided that this subsection 9(b)(2) is
inapplicable where a majority shareholder of the Bank or the Bank’s holding
company is another corporation.
 
  (iii)           A change in a substantial portion of the Bank’s or the Bank’s
holding company’s assets occurs on the date that any one person or more than one
person acting as a group (as defined in Treasury Regulations section
1.409A-3(i)(5)(vii)(C)) acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets from the Bank or the Bank’s holding company that have a total gross fair
market value equal to or more than 40% of the total gross fair market value of
(i) all of the assets of the Bank or the Bank’s holding company, or (ii) the
value of the assets being disposed of, either of which is determined without
regard to any liabilities associated with such assets.  For all purposes of this
subsection 5(c), the definition of Change in Control shall be construed to be
consistent with the requirements of Treasury Regulations section 1.409A-3(i)(5),
except to the extent that such proposed regulations are superseded by subsequent
guidance.
 


(d)  Upon the occurrence of a Change in Control, Executive, or, in the event of
Executive’s death following a Change in Control, Executive’s beneficiary or
beneficiaries estate, as the case may be, shall receive as severance pay or
liquidated damages, or both, a lump sum cash payment equal to two times the sum
of (i) Executive’s highest annual rate of Base Salary paid to Executive at any
time under this Agreement, plus (ii) the highest bonus paid to Executive with
respect to the two completed fiscal years prior to the Change in Control.
 
 
6

--------------------------------------------------------------------------------

 
 
(e)  Upon the termination of Executive’s employment (other than for Cause)
following a Change in Control, the Bank shall provide at the Bank’s expense,
life insurance coverage and non-taxable medical and dental coverage
substantially comparable to the coverage maintained by the Bank for Executive
prior to Executive’s termination, except to the extent such coverage may be
changed in its application to all Bank employees.  Such coverage shall cease
twenty-four (24) months following the termination of Executive’s
employment.  The period for group health care continuation coverage rights under
COBRA shall not begin until the expiration of such twenty-four (24) month
period.
 
(f)  Notwithstanding the preceding paragraphs of this Section 5, in the event
that the aggregate payments or benefits to be made or afforded to Executive in
the event of a Change in Control would be deemed to include an “excess parachute
payment” under Code Section 280G or any successor thereto, then at the election
of Executive, (i) such payments or benefits shall be payable or provided to
Executive over the minimum period necessary to reduce the present value of such
payments or benefits to an amount that is one dollar ($1.00) less than three
times Executive’s “base amount” under such Code Section 280G, or (ii) the
payments or benefits to be provided under this Section 5 shall be reduced to the
extent necessary to avoid treatment as an excess parachute payment, with the
allocation of the reduction among such payments and benefits to be determined by
Executive.
 
6.             TERMINATION FOR DISABILITY OR DEATH.
 
(a)  Termination of Executive’s employment based on “Disability” shall be
construed to comply with Code Section 409A and shall be deemed to have occurred
if: (i) Executive is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death, or last for a continuous period of not less than 12
months; (ii) by reason of any medically determinable physical or mental
impairment that can be expected to result in death, or last for a continuous
period of not less than 12 months, Executive is receiving income replacement
benefits for a period of not less than three months under an accident and health
plan covering employees of the Bank or the Bank’s holding company; or (iii)
Executive is determined to be totally disabled by the Social Security
Administration. The provisions of Sections 6(b) and (c) shall apply upon the
termination of the Executive’s employment based on Disability.
 
(b)  Executive shall be entitled to receive benefits under any short- or
long-term disability plan maintained by the Bank.  To the extent such taxable or
non-taxable benefits are less than Executive’s after-tax or pre-tax Base Salary
(respectively), the Bank shall pay Executive an amount equal to the difference
between such disability plan benefits and the amount of Executive’s Base Salary
for the longer of (i) the remaining term of this Agreement, or (ii) one year
following the termination of employment due to Disability.
 
(c)  The Bank shall cause to be continued life insurance coverage and
non-taxable medical and dental coverage substantially comparable to the coverage
maintained by the Bank for Executive prior to the termination of employment
based on Disability, except to the extent such coverage may be changed in its
application to all Bank employees or not available on an individual basis to an
employee terminated based on Disability.  This coverage shall cease upon the
earlier of (i) the date Executive returns to the full-time employment of the
Bank; (ii) Executive’s full-time employment by another employer; (iii) Executive
attaining the age of 65; or (iv) Executive’s death.
 
 
7

--------------------------------------------------------------------------------

 
 
(d)      In the event of Executive’s death during the term of this Agreement,
Executive’s estate, legal representatives or named beneficiaries (as directed by
Executive in writing) shall be paid Executive’s Base Salary at the rate in
effect at the time of Executive’s death for a period of one (1) year from the
date of Executive’s death, and the Bank shall continue to provide non-taxable
medical, dental and other insurance benefits normally provided for Executive’s
family (in accordance with its customary co-pay percentages) for one (1) year
after Executive’s death.  Such payments are in addition to any other life
insurance benefits that Executive’s beneficiaries may be entitled to receive
under any employee benefit plan maintained by the Bank for the benefit of
Executive.
 
7.             TERMINATION UPON RETIREMENT.
 
Termination of Executive’s employment based on “Retirement” shall mean
termination of Executive’s employment at any time after Executive reaches age 65
or in accordance with any retirement policy established by the Board with
Executive’s consent with respect to the Executive.  Upon termination of
Executive based on Retirement, no amounts or benefits shall be due Executive
under this Agreement, and Executive shall be entitled to all benefits under any
retirement plan of the Bank and other plans to which Executive is a party.
 
8.             TERMINATION FOR CAUSE.
 
(a)      The Bank may terminate Executive’s employment at any time, but any
termination other than termination for “Cause,” as defined herein, shall not
prejudice Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for “Cause.”  Termination for “Cause”
shall mean termination because of Executive’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit, material
breach of the Bank’s Code of Ethics, material violation of the Sarbanes-Oxley
requirements for officers of public companies, if applicable, that in the
reasonable opinion of the Chief Executive Officer will likely cause substantial
financial harm or substantial injury to the reputation of the Bank of any
holding company of the Bank, willfully engaging in actions that in the
reasonable opinion of the Chief Executive Officer will likely cause substantial
financial harm or substantial injury to the business reputation of the Bank,
intentional failure to perform stated duties, willful violation of any law, rule
or regulation (other than routine traffic violations or similar offenses) or
final cease-and-desist order, or material breach of any provision of this
Agreement.


(b)      For purposes of this Section 8, no act or failure to act, on the part
of Executive, shall be considered “willful” unless it is done, or omitted to be
done, by Executive in bad faith or without reasonable belief that Executive’s
action or omission was in the best interests of the Bank.  Any act, or failure
to act, based upon the direction of the Chief Executive Officer or based upon
the advice of counsel for the Bank shall be conclusively presumed to be done, or
omitted to be done, by Executive in good faith and in the best interests of the
Bank.


9.             RESIGNATION FROM BOARDS OF DIRECTORS
 
In the event of Executive’s termination of employment for any reason,
Executive’s service (if any) as a director of the Bank, any holding company of
the Bank, and any affiliate of the Bank or holding company shall immediately
terminate.  This Section 9 shall constitute a resignation notice for such
purposes.


 
8

--------------------------------------------------------------------------------

 
 
10.          NOTICE.
 
(a)  Any purported termination by the Bank for Cause shall be communicated by
Notice of Termination to Executive.  If, within thirty (30) days after any
Notice of Termination for Cause is given, Executive notifies the Bank that a
dispute exists concerning the termination, the parties shall promptly proceed to
arbitration, as provided in Section 20.  Notwithstanding the pendency of any
such dispute, the Bank shall discontinue paying Executive’s compensation until
the dispute is finally resolved in accordance with this Agreement.  If it is
determined that Executive is entitled to compensation and benefits under Section
4 or 5, the payment of such compensation and benefits by the Bank shall commence
immediately following the date of resolution by arbitration, with interest due
Executive on the cash amount that would have been paid pending arbitration (at
the prime rate as published in The Wall Street Journal from time to time).
 
(b)  Any other purported termination by the Bank or by Executive shall be
communicated by a “Notice of Termination” (as defined in Section 10(c)) to the
other party.  If, within thirty (30) days after any Notice of Termination is
given, the party receiving such Notice of Termination notifies the other party
that a dispute exists concerning the termination, the parties shall promptly
proceed to arbitration as provided in Section 20.  Notwithstanding the pendency
of any such dispute, the Bank shall continue to pay Executive the Base Salary,
and other compensation and benefits in effect when the notice giving rise to the
dispute was given (except as to termination of Executive for Cause); provided,
however, that such payments and benefits shall not continue beyond the date that
is twenty-four (24) months from the date the Notice of Termination is given.  In
the event the voluntary termination of employment by Executive is disputed by
the Bank, and if it is determined in arbitration that Executive is not entitled
to termination benefits pursuant to this Agreement, Executive shall return all
cash payments made to Executive pending resolution by arbitration, with interest
thereon at the prime rate as published in The Wall Street Journal from time to
time, if it is determined in arbitration that Executive’s voluntary termination
of employment was not taken in good faith and not in the reasonable belief that
grounds existed for Executive’s voluntary termination.  If it is determined that
Executive is entitled to receive severance benefits under this Agreement, then
any continuation of Base Salary and other compensation and benefits made to
Executive under this Section 10 shall offset the amount of any severance
benefits that are due to Executive under this Agreement.
 
(c)  For purposes of this Agreement, a “Notice of Termination” shall mean a
written notice that shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
 
11.          POST-TERMINATION OBLIGATIONS.
 
(a)      Executive hereby covenants and agrees that, for a period of one year
following termination of employment with the Bank, Executive shall not, without
the written consent of the Bank, either directly or indirectly:
 
 
9

--------------------------------------------------------------------------------

 

 
  (i)            solicit, offer employment to, or take any other action intended
(or that a reasonable person acting in like circumstances would expect) to have
the effect of causing any officer or employee of the Bank or of any holding
company of the Bank, or any of their respective subsidiaries or affiliates, to
terminate his or her employment and accept employment or become affiliated with,
or provide services for compensation in any capacity whatsoever to, any business
whatsoever that competes with the business of the Bank or of any holding company
of the Bank, or any of their direct or indirect subsidiaries or affiliates or
has headquarters or offices within 50 miles of the locations in which the Bank
of any holding company of the Bank has business operations or has filed an
application for regulatory approval to establish an office;
 
  (ii)            become an officer, employee, consultant, director, independent
contractor, agent, sole proprietor, joint venturer, greater than 5% equity owner
or stockholder, partner or trustee of any savings bank, savings and loan
association, savings and loan holding company, credit union, bank or bank
holding company, insurance company or agency, any mortgage or loan broker or any
other entity competing with the Bank or its affiliates in the same geographic
locations where the Bank or its affiliates has material business interests;
provided, however, that this restriction shall not apply if Executive’s
employment is terminated following a Change in Control; or
 
  (iii)           solicit, provide any information, advice or recommendation or
take any other action intended (or that a reasonable person acting in like
circumstances would expect) to have the effect of causing any customer of the
Bank to terminate an existing business or commercial relationship with the Bank.
 
  (iv)           make any written or verbal statements which may defame,
disparage or cast in a negative light the Bank or injure the Bank’s reputation,
goodwill, or standing in the community or which may defame, disparage or cast in
a negative light or injure the reputation, goodwill or standing in the community
of any of the Bank’s current or former officers or employees.


(b)      Executive shall, upon reasonable notice, furnish such information and
assistance to the Bank as may reasonably be required by the Bank, in connection
with any litigation in which it or any of its subsidiaries or affiliates is, or
may become, a party; provided, however, that Executive shall not be required to
provide information or assistance with respect to any litigation between the
Executive and the Bank or any of its subsidiaries or affiliates.
 
(c)      All payments and benefits to Executive under this Agreement shall be
subject to Executive’s compliance with this Section 11.  The parties hereto,
recognizing that irreparable injury will result to the Bank, its business and
property in the event of Executive’s breach of this Section 11, agree that, in
the event of any such breach by Executive, the Bank will be entitled, in
addition to any other remedies and damages available, to an injunction to
restrain the violation hereof by Executive and all persons acting for or with
Executive. Executive represents and admits that Executive’s experience and
capabilities are such that Executive can obtain employment in a business engaged
in other lines and/or of a different nature than the Bank, and that the
enforcement of a remedy by way of injunction will not prevent Executive from
earning a livelihood.  Nothing herein will be construed as prohibiting the Bank
or any holding company of the Bank from pursuing any other remedies available to
them for such breach or threatened breach, including the recovery of damages
from Executive.
 
 
10

--------------------------------------------------------------------------------

 
 
12.          SOURCE OF PAYMENTS.
 
All payments provided in this Agreement shall be timely paid in cash or check
from the general funds of the Bank. Any holding company established by the Bank
may accede to this Agreement but only for the purposed of guaranteeing payment
and provision of all amounts and benefits due hereunder to Executive.
 
13.          EFFECT ON PRIOR AGREEMENTS AND EXISTING BENEFITS PLANS.
 
This Agreement contains the entire understanding between the parties hereto and
supersedes any prior employment agreement between the Bank or any predecessor of
the Bank and Executive, except that this Agreement shall not affect or operate
to reduce any benefit or compensation inuring to Executive of a kind elsewhere
provided.  No provision of this Agreement shall be interpreted to mean that
Executive is subject to receiving fewer benefits than those available to
Executive without reference to this Agreement.
 
14.          NO ATTACHMENT; BINDING ON SUCCESSORS.
 
(a)  Except as required by law, no right to receive payments under this
Agreement shall be subject to anticipation, commutation, alienation, sale,
assignment, encumbrance, charge, pledge, or hypothecation, or to execution,
attachment, levy, or similar process or assignment by operation of law, and any
attempt, voluntary or involuntary, to effect any such action shall be null,
void, and of no effect.
 
(b)  This Agreement shall be binding upon, and inure to the benefit of,
Executive and the Bank and their respective successors and assigns.
 
15.          MODIFICATION AND WAIVER.
 
(a)  This Agreement may not be modified or amended except by an instrument in
writing signed by the parties hereto.
 
(b)     No term or condition of this Agreement shall be deemed to have been
waived, nor shall there be any estoppel against the enforcement of any provision
of this Agreement, except by written instrument of the party charged with such
waiver or estoppel.  No such written waiver shall be deemed a continuing waiver
unless specifically stated therein, and each such waiver shall operate only as
to the specific term or condition waived and shall not constitute a waiver of
such term or condition for the future as to any act other than that specifically
waived.
 
16.          REQUIRED PROVISIONS.
 
(a)      The Bank may terminate Executive’s employment at any time, but any
termination by the Board other than termination for Cause shall not prejudice
Executive’s right to compensation or other benefits under this
Agreement.  Executive shall have no right to receive compensation or other
benefits for any period after termination for Cause.
 
 
11

--------------------------------------------------------------------------------

 
 
(b)      If Executive is suspended from office and/or temporarily prohibited
from participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) [12 USC §1818(e)(3)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, the Bank’s obligations under this contract shall
be suspended as of the date of service, unless stayed by appropriate
proceedings.  If the charges in the notice are dismissed, the Bank may in its
discretion (i) pay Executive all or part of the compensation withheld while its
contract obligations were suspended and (ii) reinstate (in whole or in part) any
of its obligations which were suspended.
 
(c)      If Executive is removed and/or permanently prohibited from
participating in the conduct of the Bank’s affairs by an order issued under
Section 8(e)(4) [12 USC §1818(e)(4)] or 8(g)(1) [12 USC §1818(g)(1)] of the
Federal Deposit Insurance Act, all obligations of the Bank under this Agreement
shall terminate as of the effective date of the order, but vested rights of the
contracting parties shall not be affected.
 
(d)      If the Bank is in default as defined in Section 3(x)(1) [12 USC
§1813(x)(1)] of the Federal Deposit Insurance Act, all obligations of the Bank
under this Agreement shall terminate as of the date of default, but this
paragraph shall not affect any vested rights of the contracting parties.
 
(e)      All obligations under this Agreement shall be terminated, except to the
extent determined that continuation of the contract is necessary for the
continued operation of the Bank, (i) by the Director of the OTS or his or her
designee, at the time the FDIC enters into an agreement to provide assistance to
or on behalf of the Bank under the authority contained in Section 13(c) [12 USC
§1823(c)] of the Federal Deposit Insurance Act; or (ii) by the Director or his
or her designee at the time the Director or his or her designee approves a
supervisory merger to resolve problems related to operation of the Bank or when
the Bank is determined by the Director to be in an unsafe or unsound
condition.  Any rights of the parties that have already vested, however, shall
not be affected by such action.
 
(f)       Notwithstanding anything herein contained to the contrary, any
payments to Executive by the Bank or any holding company of the Bank, whether
pursuant to this Agreement or otherwise, are subject to and conditioned upon
their compliance with Section 18(k) of the Federal Deposit Insurance Act,
12 U.S.C. Section 1828(k), and the regulations promulgated thereunder in 12
C.F.R. Part 359.
 
17.          SEVERABILITY.
 
If, for any reason, any provision of this Agreement, or any part of any
provision, is held invalid, such invalidity shall not affect any other provision
of this Agreement or any part of such provision not held so invalid, and each
such other provision and part thereof shall to the full extent consistent with
law continue in full force and effect.
 
 
12

--------------------------------------------------------------------------------

 
 
18.          HEADINGS FOR REFERENCE ONLY.
 
The headings of sections and paragraphs herein are included solely for
convenience of reference and shall not control the meaning or interpretation of
any of the provisions of this Agreement.
 
19.          GOVERNING LAW.
 
This Agreement shall be governed by the laws of the State of New York but only
to the extent not superseded by federal law.
 
20.          ARBITRATION.
 
Any dispute or controversy arising under or in connection with this Agreement
shall be settled exclusively by binding arbitration, as an alternative to civil
litigation and without any trial by jury to resolve such claims, conducted by a
panel of three arbitrators sitting in a location selected by Executive within
fifty (50) miles from the main office of the Bank, in accordance with the rules
of the American Arbitration Association’s National Rules for the Resolution of
Employment Disputes (“National Rules”) then in effect.  One arbitrator shall be
selected by Executive, one arbitrator shall be selected by the Bank and the
third arbitrator shall be selected by the arbitrators selected by the
parties.  If the arbitrators are unable to agree within fifteen (15) days upon a
third arbitrator, the arbitrator shall be appointed for them from a panel of
arbitrators selected in accordance with the National Rules.  Judgment may be
entered on the arbitrator’s award in any court having jurisdiction.
 
21.          INDEMNIFICATION.
 
(a)  Executive shall be provided with coverage under a standard directors’ and
officers’ liability insurance policy, and shall be indemnified for the term of
this Agreement and for a period of six years thereafter to the fullest extent
permitted under applicable law against all expenses and liabilities reasonably
incurred by Executive in connection with or arising out of any action, suit or
proceeding in which Executive may be involved by reason of Executive having been
a director or officer of the Bank or any affiliate (whether or not Executive
continues to be a director or officer at the time of incurring such expenses or
liabilities), such expenses and liabilities to include, but not be limited to,
judgments, court costs and attorneys’ fees and the cost of reasonable
settlements (such settlements must be approved by the Chief Executive Officer),
provided, however, Executive shall not be indemnified or reimbursed for legal
expenses or liabilities incurred in connection with an action, suit or
proceeding arising from any illegal or fraudulent act committed by
Executive.  Any such indemnification shall be made consistent with Section
545.121 of the OTS Regulations and Section 18(k) of the Federal Deposit
Insurance Act, 12 U.S.C. §1828(K), and the regulations issued thereunder in 12
C.F.R. Part 359.
 
(b)      Any indemnification by the Bank shall be subject to compliance with any
applicable regulations of the OTS.
 
 
13

--------------------------------------------------------------------------------

 
 
22.          ADDRESS FOR NOTICE.  
 
For the purposes of this Agreement, notices and all other communications
provided for in this Agreement shall be in writing and shall be deemed to have
been duly given when delivered or mailed by certified or registered mail, return
receipt requested, postage prepaid, addressed to the respective addresses set
forth below:
 

  To the Bank: Beacon Federal     6311 Court Street Road     East Syracuse, NY
13057     Telephone: (315) 433-0111     Fax: (315) 431-9514         To
Executive: Lisa Jones

 
 
 
 
 
SIGNATURES
 
IN WITNESS WHEREOF, the Bank has caused this Agreement to be executed by its
duly authorized representatives, and Executive has signed this Agreement, as of
the date first above written.
 

    BEACON FEDERAL                                 December 23, 2010    By: /s/
Ross J. Prossner      Date     Ross J. Prossner, Chief Executive Officer        
                EXECUTIVE:                                 December 23, 2010   
/s/ Lisa Jones      Date   Lisa Jones  



14